Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on January 13, 2021 is acknowledged.
Claims 5-7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 2020/0332960).
Sato et al taught that it was known at the time the invention was made to unite two portions of a liner together via a welding operation followed by cutting off the weld joint. The reference additionally suggested that a tank or pressure vessel be formed from the liner via a filament winding operation performed upon the liner subsequent to the cutoff and forming process. It should be noted as described that the thickness of the liner at the ends where the joint is formed is greater than the thickness of the main body of the liner material. Applicant is more specifically referred to paragraphs [0003]-[0004], [0011]-[0015], [0023], {0027]-[0031], Figures 4-8 and the relevant description of the same, paragraphs [0062]-[0064], [0067], and [0072]. The reference taught that one would have applied fiber reinforced resin impregnated material onto the liner in the manufacture of the pressure vessel therein. It should be quite evident that the reference taught that one skilled in the art would have provided thicker regions of the liner at the ends which were united for the liner components therein and that following fusion welding of the ends of the components one removed excess thickness of material (see Figure 8). It is taken as well known and applicant is hereby given judicial notice that filament winding on the liner would have included helical winding upon the assembly as such helical filament windings were well known to the ordinary artisan. It would have been obvious to one of ordinary skill in the art at the time the invention was made helically wind resin impregnated filaments upon the liner of Sato et al as such was commonplace when winding upon a liner to make a composite pressure vessel. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record failed to teach the end portions have the identified tapered portions as claimed in claim 2. The references of record failed to likewise teach the specific expression as it pertained to the inclination angle of the taper in claim 3. The references also failed to teach that one would have provided the stepped down portion from the taper as claimed in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746